ORDER
The Disciplinary Review Board on October 29,1998, having filed with the Court its decision concluding that MICHAEL A. CHA-SAN of GREEN BROOK, who was admitted to the bar of this State in 1975, and who thereafter was suspended from practice for a period of three months effective July 15, 1998, by Order of this Court dated June 17, 1998, and who remains suspended at this time, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate with client), RPC 5.3 (failure to supervise nonlawyer assistant), RPC 5.4(a) (sharing legal fees with nonlawyer), RPC 1.15(d) (failure to comply with the recordkeeping re*30quirements of Rule 1:21-6) and RPC 1.16(d) (failure to return client property on termination of representation);
And the Board having further concluded that respondent should be required to reimburse the sum of $2,500 to his client Raymond Lisk;
And good cause appearing;
It is ORDERED that MICHAEL A. CHASAN is suspended from the practice of law for a period of six months, and until further Order of the Court, effective October 15, 1998; and it is further
ORDERED that respondent submit proof that he has refunded the sum $2,500 to his client Raymond Lisk prior to any application for reinstatement to practice; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.